DETAILED ACTION

Examiner note: Examiner contacted Mr. Snider on 12/27/2021 regarding the computer codes in specification from pages 89-123 and wrong status of claim 40 and left message but no responds were received.

EXAMINER'S AMENDMENT
1. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted nolater than the payment of the issue fee.
2.		The application has been amended as follows:
		Please remove pages 89-123 from specification per 37 CFR 1.53 and 1.96.



3.	Submission of computer program listings.

1.96    Submission of computer program listings.
(a) General.
(b) Material which will be printed in the patent: If the computer program listing is contained in 300 lines or fewer, with each line of 72 characters or fewer, it may be submitted either as drawings or as part of the specification.
(1) Drawings. If the listing is submitted as drawings, it must be submitted in the manner and complying with the requirements for drawings as provided in § 1.84. At least one figure numeral is required on each sheet of drawing.
(2) Specification.
(i) If the listing is submitted as part of the specification, it must be submitted in accordance with the provisions of § 1.52.
(ii) Any listing having more than 60 lines of code that is submitted as part of the specification must be positioned at the end of the description but before the claims. Any amendment must be made by way of submission of a substitute sheet.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) As an appendix which will not be printed: Any computer program listing may, and any computer program listing having over 300 lines (up to 72 characters per line) must, be submitted on a compact disc in compliance with § 1.52(e). A compact disc containing such a computer program listing is to be referred to as a "computer program listing appendix." The "computer program listing appendix" will not be part of the printed patent. The specification must include a reference to the "computer program listing appendix" at the location indicated in § 1.77(b)(5).
(1) Multiple computer program listings for a single application may be placed on a single compact disc. Multiple compact discs may be submitted for a single application if necessary. A separate compact disc is required for each application containing a computer program listing that must be submitted on a "computer program listing appendix."
(2) The "computer program listing appendix" must be submitted on a compact disc that complies with § 1.52(e)  and the following specifications (no other format shall be allowed):
(i) Computer Compatibility: IBM PC/XT/AT, or compatibles, or Apple Macintosh;
(ii) Operating System Compatibility: MS-DOS, MS-Windows, Unix, or Macintosh;
(iii) Line Terminator: ASCII Carriage Return plus ASCII Line Feed;

4.	This Office Action is in response to communication filed on Dec 08, 2021. Claim 11 has been amended. No claims have been cancelled. New claims 21-40 have been added. Therefore, claims 1-40 are presented for examination. Now claims 1-40 are pending.
5.	Claims 1-40 allowed.
Remarks
6.	Examiner objecting to the status of claim 40 which indicates “original”. Examiner for the purpose of the examination considerers of the status of the claim 40 as “new”.

Notice of Pre-AIA  or AIA  Status
7.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
8. 	Applicant’s arguments/remarks filed on 12/08/2021 is persuasive thus, the application is in condition to be allowed. 
9.	Applicant(s) filed amendment on 12/08/2021 based on allowable subject matter mentioned in previous non-final office action mailed out on 09/07/2021. The amendments are persuasive. In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior arts of record.
10.	Double Patenting: This application is rejected on the ground of obviousness-type double patenting rejection as being unpatentable over U.S. patent 10,609,016. However, applicants filed terminal disclaimer on 12/07/2021 and was approved on 12/09/2021 which is sufficient to overcome obviousness-type double patenting rejection.

Terminal Disclaimer
11. 	The terminal disclaimer filed on 12/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S patent 

Allowable Subject Matter
12. 	Independent claims 1 and 21 are allowed over prior art of record. Dependent claims 2-20 and 22-40 depend on the above-mentioned independent claims 1 and 21 and are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
13.	The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 21 are allowed in view of the prior art. 
The closes prior art of David C. King (US 20100100930), discloses a multi-tenant security server apparatus and associated system for securing wireless communication of devices. The method includes transferring security policy configuration information from the security server to wireless devices. The method also includes ascertaining compliance of wireless activity of the wireless devices with the security policy configuration using client software modules installed on the wireless devices.
Garrett et al. (US 20110302248), discloses a broadband gateway may be used to provide peer-to-peer communications with other broadband gateways. One or more peer-to-peer connections may be configured with each of the other broadband gateway, for use in peer-to-peer communications, which may be utilized to communicate shared content among the broadband gateways. Users may receive incentives for participating in peer-to-peer communications, comprising sharing credits and/or reduced charges. The broadband gateway may track and/or aggregate sharing credits based on communication of shared content. Peer-
None of the prior art of record teaches or made obvious the feature: “a micronet manager in operable communication with the intelligent services business logic layer and configured to orchestrate service delivery to the system; and an on-premises network including (i) a gateway in operable communication with the micronet manager, and (ii) a plurality of micronets; wherein the gateway is configured to implement a software defined networking (SDN) switch automatically segment the on-premises network into the plurality of micronets." in view of other limitations as recited in claim 1. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. Therefore, claim 1 considered to be allowable. Independent claim 21 reciting similar limitations as claim 1, therefore, independent claim 21 is considered allowable for the same reason as claim 1. 
Dependent claims 2-20 and 22-40 depend upon the above-mentioned allowed claims 1 and 21 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in 
14.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yan et al. (US 20170214694) discloses realizing security and trust management for virtualized networks. A computing platform for implementation in a networking device of a virtualized network comprises a root-trusted module layer, which includes a root trust module for providing root trust; and a middleware layer, which includes system-level components. 
Mijumbi et al. 2015 IEEE “Network Function Virtualization: State-of-the-art and Research Challenges”, disclosing NFV, described its architecture as defined by ETSI, proposed a reference business model, and explored important design considerations. We then compared NFV with closely related fields wherein NFV, together with the closely related and complementary fields of SDN and cloud computing may be big parts of future telecommunication service provision.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KHALIL NAGHDALI/            Primary Examiner, Art Unit 2437